2018 WI 108

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2017AP512-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Gerald P. Boyle, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Gerald P. Boyle,
                                  Respondent.

                        DISCIPLINARY PROCEEDINGS AGAINST GERALD P. BOYLE

OPINION FILED:          November 30, 2018
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
                                                                              2018 WI 108

                                                                       NOTICE
                                                         This opinion is subject to further
                                                         editing and modification.   The final
                                                         version will appear in the bound
                                                         volume of the official reports.
No.     2017AP512-D


STATE OF WISCONSIN                                   :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Gerald P. Boyle, Attorney at Law:

Office of Lawyer Regulation,                                                FILED
              Complainant,                                             NOV 30, 2018
       v.                                                                 Sheila T. Reiff
                                                                       Clerk of Supreme Court
Gerald P. Boyle,

              Respondent.




       ATTORNEY          disciplinary     proceeding.            Attorney's        license

suspended indefinitely.


       ¶1     PER CURIAM.         We review Referee Jonathan V. Goodman's

report recommending that we indefinitely suspend the Wisconsin

law license of Gerald P. Boyle due to his medical incapacity,

and    hold   the    pending      disciplinary   proceeding            against     him     in

abeyance for as long as his license remains suspended.

       ¶2     This       matter   began   with   a       March     2017     disciplinary

complaint filed by the Office of Lawyer Regulation (OLR) against

Attorney Boyle.           The OLR alleged that Attorney Boyle committed
four    counts      of    professional    misconduct         involving       two     client
                                                                     No.       2017AP512-D



matters, and two additional counts of misconduct related to his

failure to cooperate with the OLR's investigation into those

matters.

     ¶3     In        April   2017,   after       receiving     confirmation          that

Attorney Boyle had been served with the complaint, the court

appointed Jonathan V. Goodman to serve as the referee in this

matter.    See SCR 22.13(3).

     ¶4     In May 2017, Attorney Boyle, through counsel, filed an

answer     to    the     complaint    in     which    he    denied    most       of   the

allegations of misconduct and asked for the complaint to be

dismissed or, alternatively, for a hearing on the matter.

     ¶5     In    February      2018,      Attorney    Boyle,      through      counsel,

declared in a filing that he suffered from a medical incapacity

that made the defense of the disciplinary proceeding impossible.

See SCR 22.16(4)(d).1          Attorney Boyle explained that his medical

condition       had    necessitated     an       extended   stay     in    a    hospital


     1
         SCR 22.16(4)(d) provides:

          If the referee finds that a medical incapacity
     makes the defense of the proceeding impossible, the
     referee shall file a report promptly with the supreme
     court.     If the court disapproves the referee's
     finding, the court shall direct the referee to proceed
     with the misconduct action. If the court approves the
     referee's   finding,  the   court   shall  abate   the
     misconduct proceeding and suspend the respondent's
     license to practice law for medical incapacity until
     the court orders reinstatement of the attorney's
     license under SCR 22.36.      Upon reinstatement, the
     court shall direct the referee to proceed with the
     misconduct action.


                                             2
                                                               No.    2017AP512-D



intensive care unit.      He stated that his doctors have deemed him

not capable of working as an attorney.              In March 2018, Attorney

Boyle, through counsel, filed a doctor's report that further

explained his medical condition.

    ¶6     In July 2018, the parties filed a stipulation stating

that Attorney Boyle has substantial medical problems that make

his defense of the disciplinary proceeding impossible.

    ¶7     Later in July 2018, the referee filed a report and

recommendation stating that, based upon the stipulation and a

review of submitted medical records:            (1) Attorney Boyle has a

medical incapacity that makes his defense of the disciplinary

proceeding impossible; and (2) the proceedings in this matter

should be abated and Attorney Boyle's law license should be

indefinitely suspended pursuant to SCR 22.16(4)(d).                  The referee

further recommended that the court decline to impose costs on

Attorney Boyle because he is no longer able to be employed.

    ¶8     On August 20, 2018, the OLR filed its statement of

costs, seeking full costs totaling $1,426.93.
    ¶9     On    September      10,    2018,   Attorney      Boyle,      through

counsel,   filed   a   letter    encouraging    the    court    to    adopt   the

referee's recommendation that no costs be assessed against him.

Attorney Boyle asserted that he is unable to work, and thus the

imposition of costs would impose a hardship.

    ¶10    We adopt the referee's finding that Attorney Boyle has

a medical incapacity that makes the defense of this disciplinary

proceeding      impossible.           We    agree     with     the     referee's
recommendation that Attorney Boyle's license to practice law in
                                        3
                                                                     No.     2017AP512-D



Wisconsin       should         be     suspended     indefinitely         pursuant     to

SCR 22.16(4)(d).                We     also       agree    with     the         referee's

recommendation that the proceedings in this matter should be

abated pursuant to SCR 22.16(4)(d).

       ¶11     We depart from the referee's recommendation that, in

this decision, we should absolve Attorney Boyle of the costs of

this proceeding.           Because we are staying a determination on the

merits of this disciplinary proceeding due to Attorney Boyle's

medical incapacity, it would be premature to rule now on the

OLR's request for costs, one way or the other.                           Therefore, we

hold the OLR's request for costs in abeyance until such time, if

any,    as    this     disciplinary      proceeding       is   resumed     pursuant    to

SCR 22.16(4)(d).

       ¶12     IT IS ORDERED that the license of Gerald P. Boyle to

practice law in Wisconsin is suspended for an indefinite period,

commencing the date of this order and until further order of the

court.       See SCR 22.16(4)(d).

       ¶13     IT    IS   FURTHER      ORDERED     that    the    Office    of     Lawyer
Regulation's request for costs is held in abeyance until such

time,    if     any,      as   this     disciplinary      proceeding       is    resumed

pursuant to SCR 22.16(4)(d).

       ¶14     IT    IS   FURTHER      ORDERED    that    Gerald    P.     Boyle   shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

suspended.




                                              4
    No.   2017AP512-D




1